Citation Nr: 0840110	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-06 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the evaluation assigned for the 
veteran's service-connected headaches, to include 
consideration of the propriety of the reduction in evaluation 
from 40 to 20 percent, effective from December 2003.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
January 1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
reduced the veteran's rating for migraine headaches from 40 
to 20 percent, effective from December 1, 2003.  This appeal 
also arises from a rating action of February 2003 in which 
entitlement to a TDIU was denied.

A travel Board hearing was held in May 2008 before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The Board observes that the claim on appeal involves several 
intertwined components and legal concepts, which are best 
explained in conjunction with summarizing the history of this 
case.  

The veteran filed an original service connection claim for 
migraine headaches in February 1995.  By rating action of 
October 1995, the RO granted a 20 percent evaluation for 
migraine headaches effective from January 1995.  The RO 
explained that the severity of the veteran's headache 
disability was actually comparable to a 50% (maximum) 
schedular evaluation under Diagnostic Code 8100; but observed 
that the veteran's headaches existed prior to her enlistment 
into service, and assessed the pre-service level of severity 
of her headaches as 30% disabling.  The RO explained that the 
pre-service percentage was always deducted before assigning 
any service-connected evaluation of less than 100 percent.  
The veteran was advised of this determination in October 1995 
and did not appeal it so that rating action became final.

The veteran then requested an increased evaluation for 
headaches in June 2001.  By rating action of November 2001, 
an increased evaluation of 40% was assigned for headaches, 
effective from January 1996 (described as the earliest date 
that an increase in disability was factually ascertainable).  
Again, the RO explained that the severity of the veteran's 
headache disability was actually comparable to a 50% 
(maximum) schedular evaluation under Diagnostic Code 8100.  
The RO also mentioned that the fact that this disability pre-
existed military service, and was aggravated as a result of 
service, had been taken into account and that the grant of 
the 40% evaluation reflected a deduction of the pre-service 
disability level, apparently consistent with a finding of 10% 
pre-existing disability.  The veteran was notified of this 
decision in December 2001 and did not appeal it and it also 
became final.

The veteran filed a TDIU claim in May 2002.  In a February 
2003 decision, it was explained that the rating decision of 
November 2001 increasing the rating for service-connected 
headaches from 20 to 40% contained clear and unmistakable 
error (CUE).  The RO explained that 50% was the maximum 
evaluation assignable for migraine headaches and noted that 
30% was to be deducted for pre-existing headache 
symptomatology as had been determined by the final rating 
action of October 1995.  On this basis, it was determined 
that the grant of a 40% evaluation made in the November 2001 
rating decision was clearly in error and the RO proposed to 
reduce the 40% evaluation back to 20%.  The veteran was 
advised of this proposed action in correspondence from VA 
issued on February 26, 2003.  In a rating action issued in 
September 2003, a reduction from 40 to 20% was undertaken, 
effective from December 1, 2003, which also resulted in a 
reduction of the veteran's overall combined evaluation from 
70 to 60%.  

Essentially, the veteran's contends that the maximum 
schedular evaluation of 50 percent is warranted for her 
service connected headaches.  As a related matter, the 
veteran has also explicitly maintained that no evaluation for 
pre-existing disability should be applied to her rating for 
headaches.  Accordingly, it is clear that assertions of clear 
and unmistakable error in the October 1995 and November 2001 
rating action are part and parcel of her overall claim for a 
higher evaluation which is already on appeal and that such 
contentions much be addressed in the overall framework of the 
adjudication of the claim.  

In essence, because the veteran's claim for an 
increased/reinstated (higher) rating is based/dependent, at 
least in part, on whether there was CUE in either the October 
1995 or November 2001 rating decision, these two matters are 
inextricably intertwined.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  As a practical matter, the CUE claims must 
initially be adjudicated by the RO prior to an appellate 
decision regarding entitlement to or reinstatement of a 
higher rating for headaches, as a finding of CUE, 
particularly as concerns the October 1995 rating action, 
might either render moot or have a significant impact on the 
issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (2 issues are "inextricably-intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
In addition, the determination of the veteran's overall 
combined evaluation, which cannot be established without 
resolution of the appropriate evaluation to be assigned for 
headaches, is intertwined with the TDIU claim, and as such 
(and for other reasons which will be explained herein) the 
TDIU claim is also in Remand status.  Therefore, the claims 
as described on the title page are being remanded to avoid 
piecemeal adjudication.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At issue in this case is the appropriate evaluation to be 
assigned for the veteran's service-connected headaches; the 
veteran maintains that the maximum schedular evaluation of 50 
percent should be assigned.  Incidental to that determination 
is consideration of whether any reduction in evaluation is 
warranted for a pre-existing (prior to service) headache 
condition.  Specifically, a final rating action of October 
1995 determined that the veteran had a 30 % level of pre-
existing headache disability and a subsequent final rating 
action of November 2001 found that the veteran had a 10 % 
level of pre-existing headache disability.  Accordingly, the 
veteran has raised contentions of clear and unmistakable 
error in both those final rating actions, asserting that no 
reduction in the evaluation of her service-connected 
headaches evaluation is warranted.  Thus, the Board must 
defer consideration of the appropriate evaluation to be 
assigned for the veteran's headaches until the RO 
adjudicates, in the first instance, the clear and 
unmistakable error claims.  See Huston v. Principi, 18 Vet. 
App. 395, 402-03 (2004).  

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2008).  Previous 
determinations that are final and binding, including 
decisions of degree of disability, will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a) (1995-
2008).  If CUE is established, the prior decision(s) will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision(s) had 
been made on the date of the reversed decision.  Id.  

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
Court of Appeals for Veterans Claims ("Court") has 
consistently stressed the rigorous nature of the concept of 
CUE. "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4. "It must always 
be remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) [E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  A mere 
difference of opinion in the outcome of the adjudication or a 
disagreement as to how facts were weighed and evaluated does 
not provide a basis upon which to find that VA committed 
administrative error during the adjudication process. Luallen 
v. Brown, 8 Vet. App. 92, 96 (1995).  

Critical to the disposition of this case, to include the CUE 
components, is the application of the provisions of 38 C.F.R. 
§§ 3.322(a) and 4.22 (2008), which provide that where service 
connection is based on aggravation of a preexisting 
disability by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into active service, whether the 
particular condition was noted at the time of entrance into 
the active service or it is determined upon the evidence of 
record to have existed at that time.  It is necessary, 
therefore, to deduct from the present degree of disability 
the degree, if ascertainable, of the disability existing at 
the time of entrance into active service, in terms of the 
rating schedule.  If the degree of disability at the time of 
entrance into the service is not ascertainable in terms of 
the schedule, no deduction will be made.  The Board notes 
that these provisions have been in effect since 1995, when 
the grant of service connection was initially made.  

Incidentally, the Board observes that the rating criteria 
used for the evaluation of headaches under 38 C.F.R. § 
4.124a, diagnostic code 8100, have also remained the same 
from 1995 to the present time.  Under code 8100, a non-
compensable (zero percent) disability rating is assigned for 
less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  Migraine headaches resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 30 
percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  38 
C.F.R. § 4.124a (1995-2008)

Accordingly, the Board finds that on remand, the CUE claims 
must initially be addressed as resolution of those claims 
may, as previously stated, either render moot or have a 
significant impact on the issues on appeal.  Should it be 
determined that there was no CUE in either the October 1995 
or November 2001 rating actions, the subsequent action would 
involve determining the proper evaluation to be assigned for 
headaches, to include consideration of whether the reduction 
in rating effectuated in a September 2003 decision was 
appropriate.  Having established the proper rating to be 
assigned for headaches, adjudication of the TDIU claim should 
then be undertaken.  On Remand, these matters should be 
addressed in this order.  

The Board has also determined that additional development is 
required before the veteran's TDIU claim may be adjudicated.  
As noted, resolution of the TDIU claim is dependent, in part, 
on the determination made regarding the proper evaluation to 
be assigned for service-connected headaches, as this 
determination will impact the assignment of the veteran's 
overall combined rating for her service-connected disorders.  

Initially, the Board observes that in July 2004, the veteran 
submitted additional evidence for the file which was not 
accompanied by a waiver.  While some of this evidence appears 
duplicative, at least a portion of the evidence appears to be 
relevant to the TDIU claim and is dated subsequent to the SOC 
issued in February 2004.  The Board also observes that 
additional evidence was submitted for the record in May 2008 
which was accompanied by a waiver, but has yet to be 
considered in conjunction with the TDIU claim.  Accordingly, 
upon readjudication of the claim this additional should be 
considered.  

The veteran's service connected conditions consist of 
migraine headaches, residuals of a hysterectomy, and 
residuals of an appendectomy, for which a combined evaluation 
of 60% has been assigned since December 2003.  In hearing 
testimony provided in 2008, the veteran stated that she had 
not been employed since 1995 and indicated that she was not 
in receipt of Social Security benefits. 

For the most part, the evidence in this case regarding 
employability is rather old, relating primarily to the 
veteran's condition as it existed between 1995 and 2002.  
Moreover, the file does not contain findings which address 
the impact of the veteran's service-connected disabilities 
upon her ability to engage in a substantially gainful 
occupation.  Accordingly, on Remand the Board believes that 
additional evidentiary development of this nature should be 
undertaken to supplement the record.  

In light of the foregoing, the Board has no discretion and 
must remand this case to the AMC for its initial 
consideration of the veteran's inextricably intertwined clear 
and unmistakable error claims, and then subsequent 
adjudication to determine the proper evaluation to be 
assigned for the veteran's service-connected headaches (if 
necessary), followed by adjudication of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice obligations have been 
satisfied as to both the claim for a 
higher evaluation for headaches and the 
TDIU claim in accordance with recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

2.  The veteran should be asked to 
identify all sources that have treated 
her for her service-connected 
conditions (headaches, residuals of a 
hysterectomy and residuals of an 
appendectomy) since 2004.  All 
pertinent VA records should be 
requested.  To the extent that any 
private medical sources are identified, 
the veteran should be asked to complete 
release forms so that these record can 
be requested and obtained.   

3.  Schedule the veteran for 
appropriate VA examinations pertaining 
to the service-connected hysterectomy 
with bilateral salpingo-oophorectomy 
with adhesions and warts, migraine 
headache and appendectomy to determine 
the current severity of all associated 
impairment.  All associated symptoms 
should be reported in detail and the 
examiner should comment on how each 
symptom impacts the veteran's ability 
to engage in a substantially gainful 
occupation.  

The claims file must be made available 
to and reviewed by the examiner(s).  
The examiner(s) must provide a complete 
rationale for all findings and 
conclusions made.

4.  Initially, the RO/AMC must 
adjudicate the issues of whether there 
was clear and unmistakable error in the 
RO's October 1995 and November 2001 
rating decisions, with particular 
attention to the assignment of a pre-
existing disability level for 
headaches.  Thereafter, should the 
veteran not be assigned the maximum 
schedular disability rating of 50 
percent for headaches based on a 
finding of CUE in either of the 
aforementioned final rating actions, 
adjudication of the appropriate rating 
for headaches, to include the propriety 
of the reduction in evaluation for 
service-connected headaches taken in a 
September 2003 rating decision should 
be undertaken.  

5.  Thereafter, the TDIU claim should 
be adjudicated, to include 
consideration of the aforementioned 
opinion requested in action paragraph 
(3) and all evidence added to the file 
subsequent to the SOC issued in 
February 2004.  Adjudication of this 
claim should include consideration of 
whether the threshold schedular 
requirements for consideration of a 
TDIU as outlined in 38 C.F.R. § 4.16(a) 
are met and if not, whether there is 
sufficient evidence presented to 
warrant submission of the case to the 
Director of Compensation and Pension 
Service, for extraschedular 
consideration, under the provisions of 
38 C.F.R. § 4.16(b), governing cases of 
veterans who are unemployable by reason 
of service-connected disabilities, but 
who fail to meet the schedular 
requirements. 

6.  If any benefit sought on appeal is 
not granted, the RO/AMC should issue a 
supplemental statement of the case and 
provide the veteran and her 
representative an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

